Citation Nr: 0619813	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-37 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bladder outlet 
obstruction. 
 
2.  Entitlement to service connection for an eye disability. 
 
3.  Entitlement to service connection for a psychiatric 
disorder. 
 
4.  Entitlement to service connection for a tooth disability 
for compensation purposes. 
 
5.  Entitlement to service connection for a rash on the lower 
extremities. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 until June 
1967.

The appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from an April 2004 rating 
decision of the VA Regional Office (RO) in Cleveland, Ohio 
that denied service connection for bladder outlet 
obstruction, eye disability, a psychiatric disorder, tooth 
disability and rash on the legs.

The veteran was afforded a videoconference hearing before the 
undersigned member of the Board.  The transcript is of 
record.  


REMAND

Review of the record reveals that the veteran was treated for 
complaints relating to the claimed disabilities throughout 
the course of his active duty service.  The service medical 
records provide diagnoses of anxiety on a number of 
occasions.  The appellant was treated for chronic headaches, 
which he relates to the anxiety, over the course of a number 
of months between August and November 1966.  He complained of 
eye trouble in September 1964, was treated for conjunctivitis 
in August 1967 and was admitted for kera-conjunctivitis in 
September 1966.  He experienced continuing genitourinary 
symptomatology, including trouble urinating in December 1965, 
for which urology consultation and work-up were performed 
that same month.  In April 1967, it was recorded that he 
developed persistent bleeding from the left upper molars that 
lasted four days despite several modes of therapy.  The 
veteran was also seen for various skin rashes and dermatology 
symptoms throughout his military service.  Additionally, the 
extensive post-service record indicates that the appellant 
had been treated for complaints relating to each of the 
claimed disabilities at issue.  

The appellant has never had a VA examination for compensation 
purposes with respect to the matters claimed on appeal.  In 
correspondence to VA dated in August 2004, the appellant 
requested VA examinations.  The Board agrees that 
examinations are warranted in this instance to determine if 
the veteran has current disability traceable to the problems 
he experienced during service.  He should therefore be 
scheduled for VA specialist examinations to ascertain the 
onset of the claimed disorders.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing VA examination when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, in correspondence dated in December 2003, the 
veteran stated that he had received treatment at the Dayton, 
Ohio VA Medical Center since discharge from active duty.  The 
record contains one outpatient clinical entry dated in 1972, 
and several others dated between January and March 2005 
pertaining to psychiatric symptoms.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility.  
See Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995). Therefore, outpatient and 
inpatient treatment records dating from 1967 through the 
present should be requested from the Dayton VA facility and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  

2.  All VA clinical records dated from 
1967 through the present should be 
retrieved from the Dayton, Ohio VA 
facility and associated with the claims 
folder.  

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for special VA genitourinary, 
ophthalmology, dermatology psychiatric, 
and dental examinations to determine 
whether he now has any current 
disability traceable to his period of 
active military service.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file and 
a copy of this remand should be made 
available to each of the physicians 
designated to examine the appellant.  A 
comprehensive clinical history should be 
obtained in each instance.  The 
examination report should include 
discussions of the veteran's documented 
medical history and assertions.  Based 
on a thorough review of the evidence of 
record, each examiner should provide an 
opinion, with complete rationale, as to 
the medical probability that the veteran 
now has a disability relating to each 
specialty that is traceable to military 
service.  

The reports of the examinations should 
be comprehensive and include a detailed 
account of all manifestations.  All 
opinions should be set forth in detail.  

4.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2005).  If he fails to appear 
for the examinations, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

5.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested action 
is not undertaken or deficient, they 
should be returned to the examiner(s) 
for necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

